              Case 5:20-mj-71039-MAG Document 10 Filed 09/09/20 Page 1 of 3



 1   STEVEN G. KALAR
     Federal Public Defender
 2
     TAMARA A. CREPET
 3   Assistant Federal Public Defender
     55 S. Market Street, Suite 820
 4   San Jose, CA 95113
 5
     Telephone: (408) 291-7753
     Fax: (408)-291-7399
 6   Tamara_Crepet@fd.org
 7   Counsel for Defendant VARGAS
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN JOSE DIVISION
11

12
     UNITED STATES OF AMERICA,                      No. CR 20- 71039-MAG (VKD)
13             Plaintiff,
          v.                                        STIPULATION AND [PROPOSED] ORDER
14                                                  TO CONTINUE DETENTION PROCEEDINGS

15
     MIGUEL ANGEL VARGAS,                            Hon. Virginia K. DeMarchi
               Defendant.
16

17          The Parties hereby stipulate and agree, with the Court’s approval, that the detention
18   hearing currently set for September 10, 2020 at 10:30 a.m., may be continued to September 17,
19   2020 at 10:30 a.m., to allow Mr. Vargas to be evaluated for placement at the New Bridge
20   Foundation.

21          Defendant Miguel Vargas made his initial appearance on a Complaint on August 6,

22
     2020. An initial detention hearing was held on August 13, 2020, and the Court ordered Mr.
     Vargas to be evaluated for placement at the New Bridge Foundation. Mr. Vargas was scheduled
23
     to return to Court on August, 27, 2020 for further detention proceedings. However, the Parties
24
     continued these proceedings because Mr. Vargas was in quarantine and unavailable to have an
25
     evaluation or to appear in court.
26
            Mr. Vargas has since been released from quarantine, but the New Bridge Foundation has
27
     not yet assessed him for treatment. This is scheduled to take place on September 14, 2020.
28


     STIPULATION AND [PROPOSED] ORDER
     CR 20-71039-MAG (VKD)
              Case 5:20-mj-71039-MAG Document 10 Filed 09/09/20 Page 2 of 3



 1          Accordingly, the parties stipulate and agree that the detention proceedings currently
 2   scheduled for September 10, 2020 may be continued to September 17, 2020.
 3          The Parties also stipulate and agree that time shall be waived from September 10 to

 4   September 17, 2020, pursuant to Rule 5.1(c) (time for a preliminary hearing) and 18 U.S.C.

 5
     § 3161(b) (requiring any information or indictment be filed within 30 days of arrest). The Parties
     agree that this waiver of time is necessary for review of discovery by the defense and to discuss
 6
     possible pre-indictment resolution of the case.
 7
            The Parties further stipulate and agree that for the health and safety of all individuals in
 8
     light of the public health emergency caused by COVID-19, the ends of justice served by
 9
     excluding the time from September 10, 2020 through September 17, 2020, outweigh the best
10
     interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A),
11   (h)(7)(B)(iv).
12

13   IT IS SO STIPULATED.
14

15
     Dated: September 9, 2020                              STEVEN G. KALAR
                                                           Federal Defender
16                                                         ___________/s/_______________
                                                            Tamara Crepet
17                                                         Assistant Federal Public Defender
18

19   Dated: September 9, 2020                              DAVID L. ANDERSON
                                                           United States Attorney
20
                                                           __________/s/________________
21                                                         Jeffrey Backhus
                                                           Assistant United States Attorney
22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER
     CR 20-71039-MAG (VKD)
              Case 5:20-mj-71039-MAG Document 10 Filed 09/09/20 Page 3 of 3



 1

 2

 3
                                         [PROPOSED] ORDER
 4

 5
            Upon agreement and stipulation of the defendant Miguel Angel Vargas, and the United
     States, and their respective counsel, and good cause appearing, IT IS HEREBY ORDERED that
 6
     defendant’s further detention hearing should be continued to September 17, 2020, at 10:30 a.m.,
 7
     and that that the defendant has waived time for purposes of 18 U.S.C. § 3161(b) and Rule 5.1(c),
 8
     specifically, that time be waived from September 10, 2020 to September 17, 2020, for purposes
 9
     of 18 U.S.C. § 3161(b) and Rule 5.1(c).
10

11          IT IS SO ORDERED.
12

13
     DATED: September 9, 2020 _________________________________________
            ___________
14                            HONORABLE VIRGINIA K. DEMARCHI
15
                              United States Magistrate Judge

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER
     CR 20-71039-MAG (VKD)
